                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

CARLENE MINZEL and RUSSELL                        )             CASE NO. 8:20-cv-13
MINZEL,                                           )
                                                  )
               Plaintiffs,                        )
                                                  )
v.                                                )                    ORDER
                                                  )
ETHICON, INC. and                                 )
JOHNSON & JOHNSON,                                )
                                                  )
               Defendants.                        )

       THIS MATTER is before the Court on Defendants’ Motion for Withdrawal of Counsel

regarding Jeffrey Royal Johnson of the law firm Johnson Mediation & Legal Services (Filing No.

67). The Court finds that the Motion should be granted. Accordingly,

       IT IS ORDERED that the Motion for Withdrawal of Counsel (Filing No. 67) is granted.

Jeffrey Royal Johnson is deemed withdrawn as counsel for Ethicon, Inc., and Johnson & Johnson

and shall no longer receive electronic notice in this case.

       DATED this 27th day of January, 2020.



                                                      BY THE COURT:


                                                      s./Michael D. Nelson
                                                      United States Magistrate Judge




                                                  1
